Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 8, 2016

                                     No. 04-15-00677-CV

       Helen A. MZYK, Karnes S4 Minerals, L.P., and Karnes S4 Management, L.L.C.,
                                     Appellants

                                               v.

             MURPHY EXPLORATION & PRODUCTION COMPANY-USA,
                                Appellee

                  From the 81st Judicial District Court, Karnes County, Texas
                             Trial Court No. 14-04-00083-CVK
                         Honorable Donna S. Rayes, Judge Presiding


                                        ORDER
        Appellants’ unopposed motion to abate and remand is granted. This appeal is abated until
May 9, 2016 so the parties may seek a modification of the appealed order “so as to be made
final,” and the case is remanded to the trial court. TEX. R. APP. P. 27.2; accord Lehmann v. Har-
Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); Coastal Terminal Operators v. Essex Crane Rental
Corp., 133 S.W.3d 335, 339 (Tex. App.—Houston [14th Dist.] 2004, no pet.).



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of April, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court